EXHIBIT 32.2 SECTION CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report on Form 10-Q of Lifeway Foods, Inc. (the “Company”) for the period ended September 30, 2011 as filed with the SEC (the “Report”), the undersigned, in the capacity and on the date indicated below, hereby certifies pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to his knowledge: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the SecuritiesExchangeActof 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financialconditionandresults of operation of the Company. Date: November 14, 2011 By: /s/ Edward P. Smolyansky Edward P. Smolyansky Chief FinancialandAccountingOfficer andTreasurer
